DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.
 
Response to Arguments
Claims 1 – 3, 5 – 10, 12 – 17, 19 and 21 – 23 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 3, 5 – 10, 12 – 17, 19 and 21 – 23 remain rejected.   
Applicant's arguments filed with respect to claims 1 – 3, 5 – 10, 12 – 17, 19 and 21 – 23 have been fully considered but they are moot in view of new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 10, 12 – 17, 19 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (‘Ma’ herein after) (US 10,305,985 B1) further in view of Adya et al. (‘Adya’ herein after) (US 2007/0226196 A1).


Ma discloses a method of querying a database having information contained therein that is associated with one or more virtual machines executing on a host (column 18 lines 39 – 60, applications are executed in a virtualized environment where the VMs are executed on a physical machine), comprising: receiving a query from a user device (column 24 lines 29 – 45, the GET request is the query from the user); parsing the query to identify one or more commands in the query (column 24 lines 29 – 45, the first step on the server the request is parsed and transformed from the GET URL format to an SQL query); translating the one or more commands of the query to generate a modified query that is executable in the database (column 24 lines 29 – 45, the transformation is done by doing a translation, figure 11B element 1054), comprising: executing the modified query against the database; and returning results of the execution (column 24 lines 60 – column 25 lines 18, Figure 11B elements 1060, 1062 and 1070). 
While it is obviously understood that the transformation of the query is done to run in different format because it is not compatible with the current environment Ma does not explicitly state as claimed wherein the query commands that reference/includes at least one client side property are not executable in the database, translating and generating a modified query wherein the translating comprises using at least one file including one or more properties defined by a client that define relationship traversals to map the at least one client-side property to an existing property in the database.
Adya however teaches the query commands that reference/include a client side property are not executable in the database, translating and generating a modified query wherein the translating comprises using at least one file including one or more properties defined by a client that define relationship traversals to map the at least one client-side property to an existing property in the database in paragraphs 70, 73 and 98. Paragraph 98 gives an example of the mapping used for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to include the teachings of Adya because both of the references are in the same field of study processing queries. Furthermore paragraph 32 of Adya states a platform for programming against data that raises the level of abstraction from the relational level to the conceptual (entity) level, and thereby significantly reduces the impedance mismatch for applications and data-centric services.With respect to claim 2, 9, 16,
Ma as modified discloses the method of claim 1, wherein the step of receiving the query from the user device, comprises: receiving a simplified query in a language native to a user (column 24 lines 29 – 45, the GET request is user query that is a simple query as understood by the user). With respect to claim 3, 10, 17,
Ma as modified discloses the method of claim 1, wherein the step of parsing the query to identify the one or more commands in the query, comprises: parsing the query to identify the one or more commands associated with a structured query language (column 24 lines 29 – 45, the first step on the server the request is parsed and transformed from the GET URL format to an SQL query, ASQL query 
Ma as modified discloses the method of claim 1, wherein the step of translating the one or more commands of the query further comprises: referencing a derived property for the client-side property, which is computed as a function over a plurality of existing properties in the database (paragraphs 65 – 66 teach derived entity types and their relationships, also see paragraph 147, Adya). With respect to claim 6, 13, 20,
Ma as modified discloses the method of claim 1, wherein the step of translating the one or more commands of the query further comprises: referencing a predicate property, which is a Boolean-value property computed as a function over a plurality of existing properties in the database (column 20 lines 52 – 67 and column 24 lines 38 – column 25 lines 11, each of the object properties of the pre-translated query are mapped to a correspond column of the database, Ma and paragraphs 65 – 66 teach derived entity types and their relationships, also see paragraph 147, Adya). With respect to claim 7, 14,
Ma as modified discloses the method of claim 1, the step of translating the one or more commands of the query further comprises: denormalizing the one or more commands in the query using the related property to translate the query to the modified query (column 20 lines 52 – 67 and column 24 lines 38 – column 25 lines 11, each of the object properties of the pre-translated query are mapped to a correspond column of the database).

With respect to claim 21, 22, 23,


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 3/12/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166